PER CURIAM.
It appearing to this -honorable court that the District Court of the United States for the Eastern District of Michigan, Southern Division, did on the 31st day of January, A. D., 1938, enter its order dismissing all proceedings in said court in cause No. 22994, in Bankruptcy, section 75, as amended, 11 U.S.C.A. § 203 including certain orders to show cause issued out of said court, and did thereby withdraw from controversy all questions of law and fact upon which the review of this honorable court was sought; and that by reason thereof it is advisable to dismiss the appellants’ petition for review in the above entitled cause, upon motion made by Robert W. Hodge, attorney for appellants herein, it is hereby ordered that the said appeal be, and the same is, hereby dismissed; and it is hereby further ordered that the appellants, John W. McClure, Annie B. McClure, George B. McClure, and John E. McClure, as principals, and the New Amsterdam Casualty Company, as surety, be, and they are, hereby discharged from all further liability for court costs herein and released from their bond filed with this court conditioned for the payment thereof.
Dismissed.